Citation Nr: 1036573	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to an increased evaluation for residuals of a left 
knee injury with mild degenerative changes, currently assigned a 
10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to September 
1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in September 2007 and 
October 2009, and the case has since been returned to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain additional treatment records.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In prior remands, the Board has noted that there may be 
additional treatment records not associated with the claims file.  
In particular, the Board remanded the case in September 2007, in 
pertinent part, to obtain additional treatment records.  Although 
he did not identify any further treatment following the remand, 
the Board noted in the October 2009 remand that the Veteran had 
previously submitted a VA Form 21- 4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in August 2005 in which he indicated that he had 
received treatment for his knee from Dr. J. (initials used to 
protect the Veteran's privacy).  The claims file did not contain 
treatment records from that physician, nor did it appear that any 
attempt had been made to obtain those records.  The Board noted 
that such records could prove to be relevant and probative, and 
therefore, remanded the case in October 2009 to obtain those 
records.

Following the October 2009 remand, the Appeals Management Center 
(AMC) sent a letter to the Veteran in November 2009 requesting 
that he complete and return the enclosed authorization forms so 
that records could be requested from Dr. J. and Dr. M.  The AMC 
subsequently issued a supplemental statement of the case (SSOC) 
in July 2010 in which it was noted that the Veteran had not 
responded to that letter.  However, regardless of whether the 
Veteran identified additional treatment or submitted any 
additional authorization forms, it was specifically noted in the 
October 2009 remand that he had already submitted the a VA Form 
21-4142 for Dr. J.  Indeed, the remand indicated that a specific 
request should be made to obtain those records, yet there is no 
indication that any attempt has ever been made.

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id.  Therefore, the RO should attempt to obtain and associate 
with the claims file any and all treatment records pertaining to 
the Veteran's residuals of a left knee injury, including 
treatment records from Dr. J.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service- connected left 
knee disability.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  Regardless of whether the Veteran 
identifies any additional treatment or 
submit any additional authorization forms, 
the RO should request the medical records 
identified by the Veteran in an August 2005 
VA Form 21- 4142 (Dr. J.).

2.  After completing the action above, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraph.  Further development 
may include affording the Veteran a more 
recent VA examination.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


